DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 21, 2021 has been entered.
Claims 1, 2, 6, 7, 18, 20 and 165-179 remain pending. Applicant amended claims 1, 165-167 and 178. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on April 21, 2021 are being considered by the examiner. Regarding foreign documents not in English, only the translated portions thereof provided by Applicant are being considered. 
Response to Arguments
Applicant’s arguments with respect to the patentability of the claims have been considered but they are moot. The amendment necessitated the new grounds of rejection below.  
Double Patenting
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Until Applicant files a terminal disclaimer, the following double patenting rejections will continue to be included in all Office actions to maintain a clear record of the prosecution history. 
Claims 1, 167, 170, 178 and 179 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 211, 211, 211, 1 and 211 of co-pending Application 16/114,204, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Interpretation
Even though independent claims 1, 167 and 170 do not explicitly recite that the cartridge and the body are physically connected, because the first and the second airflow paths are only evident when the cartridge and the body are coupled to one another, the claims are being interpreted as reciting a configuration in which the cartridge is received by, and coupled to, the body. 
Claim Rejections - 35 USC § 103
Claims 1, 2, 6, 7, 18, 165, 166, 169-171, 178 and 179 are rejected under 35 U.S.C. 103 as being unpatentable over Worm et al. (US 2013/0037041 A1) in view of Wensley et al. (US 2015/0196060 A1).
With respect to claims 1, 178 and 179, Worm et al. disclose a device for generating an inhalable aerosol, the device comprising (see Fig. 12): 
a cartridge 300 having a proximal end (end corresponding to outlet 381) and a distal end opposite the proximal end; 
a body 200 including a receptacle configured to insertably receive and couple to the cartridge 300 (see Fig. 11); 
a storage compartment (pores of substrate 350) configured to hold a vaporizable material (see [0059]);
a heater 407 disposed proximate to the distal end (see Fig. 12) for heating the vaporizable material to generate a vapor; and 
a mouthpiece 360/390 disposed proximate to the proximal end and disposed over part of the storage compartment 350 (see Figs. 6 and 11), the mouthpiece comprising a condensation chamber in which at least a fraction of the vapor condenses to form the inhalable aerosol (see Fig. 11 illustrating space inside the mouthpiece), the condensation chamber in fluid communication with the heater 407, the 
a first airflow path (via inlet 213) configured to deliver air towards the heater 407 (see [0099]); and 
a second airflow path (via another inlet 213) configured to deliver air towards the heater 407 (see Figs. 1 and 12), wherein the two airflow paths are formed between exterior surfaces of the cartridge and internal surfaces of the receptacle when the cartridge is insertably received in the receptacle (see Figs. 1 and 11). 
The Worm et al. device differs from the claimed invention in that Worm et al. do not disclose that the mouthpiece is separable. However, given the disposable nature of a mouthpiece, it would have been obvious to one of ordinary skill in the art to configure the mouthpiece to removably attach to the proximal end of the cartridge as taught by Wensley et al. (see [0134]), so that the mouthpiece can be replaced without discarding the cartridge. 
With respect to claims 2 and 170, the combination of Worm et al. and Wensley et al. disclose an aerosol-generating device, as discussed above. However, because the Worm et al. cartridge and the body couple to one another frictionally (see [0073]), the Worm et al. device does not comprise coupling means in the form of protrusions as recited in claim 2, or utilize a snap-fit coupling as recited in claim 170*. However, instead of frictional engagement, it would have been obvious to one of ordinary skill in the art to provide the modified Worm et al. device with another form of coupling mechanism, including a snap-fit coupling mechanism as taught by Wensley et al. (see [0164] of Wensley et al. disclosing a two-piece embodiment in which the pieces interlock via a compressible tab). Such a modification of the Worm et al. device would constitute substitution of one element (snug-fit mechanism) for an equivalent element (snap-fit coupling mechanism). Naturally, if the Worm et al. device is modified pursuant to the teachings of Wensley et al., it would have been obvious to one of ordinary skill in the art to provide the cartridge with a protrusion (e.g. a compressible tab) configured to snap-fit into a recess provided on an interior surface of the receptacle.
*Claim 170 does not require the mouthpiece to couple directly to the storage compartment. The claim merely requires the mouthpiece to be attached “over” a part of the storage compartment.   
With respect to claim 6, the body has a top end (left) and a bottom end opposite the top end, wherein the receptacle is disposed at the top end, wherein a body longitudinal axis extends from the top 
With respect to claim 7, it would have been obvious to one of ordinary skill in the art to utilize any conventional coupling mechanism to removably attach the mouthpiece to the cartridge of the modified Worm et al. device, including a snap-fit coupling mechanism (see [0134] of Wensley et al. disclosing a mouthpiece that attaches via a clamp, which is a type of a snap-fit coupling mechanism).   
With respect to claim 18, the body 200 comprises a power source 220 (see Fig. 12). 
With respect to claim 165, the receptacle terminates in a proximal edge (right side on Fig. 12), wherein the first airflow path extends from the proximal edge of the receptacle towards the distal end of the cartridge when the receptacle insertably receives and couples to the cartridge (see Fig. 9).
With respect to claim 166, the cartridge 300 has a longitudinal dimension extending from the proximal end of the cartridge to the distal end of the cartridge, and wherein an exterior surface of the cartridge and an internal surface of the receptacle are substantially parallel to the longitudinal dimension when the receptacle insertably receives and couples to the cartridge (see Fig. 12). 
With respect to claim 169, the Worm et al. cartridge further comprises a wick 350 (see [0060]). Moreover, given that the wick can be a paper-like/fibrous material that can absorb the vaporizable material (see [0060]), it would have been obvious to one of ordinary skill in the art to form the wick 350 from cotton or hemp.
With respect to claim 171, the storage compartment 350 comprises a nicotine formulation as the vaporizable material (see [0060]).  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Worm et al. in view of Wensley et al. as applied to claims 1, 2, 6, 7, 18, 165, 166, 169-171, 178 and 179 above, and further in view of Emarlou (US 2009/0095287 A1).
The Worm et al. device further comprises a temperature regulator in communication with a temperature sensor for controlling the temperature of the heating element 407 (see [0021]). However, Worm et al. do not disclose the specifics of the temperature sensor. Consequently, it would have been obvious to one of ordinary skill in the art to implement any conventional temperature sensor in the Worm et al, device, including a sensor in the form of a microcontroller that measures the resistance of the heating element 407 and converts the measured resistance to the temperature of the heating element 407 (see [0012] of Emarlou). 
Allowable Subject Matter
Claims 167 and 168 are allowed, and claims 172-177 are objected to as being dependent upon a rejected base claim, but they would be allowable if they are rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The combination of Worm et al. and Wensley et al. disclose an aerosol-generating device, as discussed above. However, the combination does not disclose or suggest:
1) the arrangement of electrical contacts recited in claims 167 and 168; or
2) a storage compartment that defines four exterior walls of the cartridge between a distal end and a proximal end, as recited in claims 172-177.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SANG HWA HYUN whose telephone number is (571)272-8559.  The examiner can normally be reached on M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL S HYUN/Primary Examiner, Art Unit 1797